Exhibit 10.27

 

March 18, 2003

 

Alex Pinchev

1119 Waverly Way

McLean, VA 22101

 

Dear Alex:

 

We are pleased to offer you the position of President, International Operations
at Red Hat, Inc. (“Red Hat” or the “Company”). Your start date is scheduled for
April 7, 2003 and you will report to Matthew Szulik, CEO. Anticipating the
extensive travel required in this role, you will not be required to relocate to
the Raleigh area, but may work out of our offices in Vienna, VA, with regular
visits to our Raleigh based headquarters as the Company deems appropriate.

 

Compensation and Benefits

 

Your initial salary will be $250,000.00 on an annualized basis, to be paid in
accordance with the customary pay procedures established by the Company as
modified from time to time. Currently, salaries are paid twice per month. In
addition, you will be eligible to participate in Red Hat’s Variable Compensation
Plan with a target annualized bonus of $150,000 (currently structured to be
payable, if earned, on a quarterly basis) and the Company’s other regular
benefit plans. Red Hat currently offers the following benefits:

 

  •   Comprehensive major medical/dental/vision insurance plan

 

  •   Flexible benefits plan for payment of medical and/or dependent care
expenses

 

  •   Life Insurance

 

  •   401k with Company match

 

  •   Short and Long Term Disability

 

  •   Employee Stock Purchase Plan

 

  •   Educational Reimbursement

 

You will be eligible to participate in these and other benefit programs subject
to the terms and conditions established by the Company from time to time. For a
more detailed understanding of the benefits and the eligibility requirements,
please consult the summary plan descriptions for the programs which will be made
available to you. The Company has the right to change, modify or terminate any
existing benefits or your salary at any time.

 

In addition, and subject to the approval of the Company’s Board of Directors,
the Company will grant you 350,000 stock options, pursuant to the terms and
conditions of the Company’s 1999 Stock Option Plan, as amended, (the “Plan”).
You will be granted 350,000 stock options on first grant date (after start date
in this role) with Red Hat. The exercise price shall be the fair market value of
the shares at the time of grant by the Board



--------------------------------------------------------------------------------

of Directors. All options will be issued on the next grant date in accordance
with our stock option plan.

 

Subject to approval of the Company’s Board of Directors, in the event of a
change of control of Red Hat, Inc. (where change of control is defined as a
change in ownership of greater than 50% of the outstanding shares of the
Corporation) and in the event that your employment is terminated or
constructively terminated as a result of such change of control (where
constructive termination is defined as the individual not being offered a
position of a similar level and responsibility in the combined company as the
individual held in the Corporation) then 100% of your remaining unvested options
will immediately vest and be exercisable.

 

Terms and Conditions of Employment

 

By accepting this offer of employment, you warrant to Company that you are
available to render services as contemplated herein. Specifically, it is a
condition of this offer that you are not subject to a restrictive covenant or
other prohibition that would prevent you from working in this capacity (i.e.,
that you have not entered into any agreements with previous employers which are
in conflict with your obligations to Red Hat).

 

You also will be required to sign Red Hat’s Non-Competition and Employee
Non-Disclosure and Developments Agreement(s) as a condition of your employment
with the Company. This Agreement will be provided to you on or before March 21,
2003. The Agreement(s) must be signed and returned to the Company on or before
April 7, 2003.

 

Your employment will be terminable at will, which means that either you or the
Company may terminate your employment at any time and for any or no reason.
However, you should be aware that the Company’s practice, should the Company
terminate your employment for reasons other than cause, would be to offer you a
severance payment. Eligibility to receive such severance payment is conditional
upon signing a general release. As we discussed, the Company plans to present a
proposal to the Board of Directors to formalize our severance commitment for
those executives directly reporting to Matthew. Although I can make no promises,
you should be aware that our proposal anticipates a severance commitment of no
more than six months of base pay, except perhaps in circumstances regarding
change of control.

 

Please sign the letter where indicated below to acknowledge your acceptance of
this offer. This offer will terminate if not accepted, signed, and returned by
March 25, 2003.

 

Alex, we look forward to your favorable response and welcome you to the Red Hat
team! You will be an incredible addition to our Red Hat leadership team.

 

Sincerely,

/S/ Mary Sutton

Mary Sutton

VP, Human Capital

c.c. Matthew Szulik

 

Agreed to and accepted:     /s/ Alex Pinchev                     Date:    March
20, 2003

 

(Sent to current location:

2567 Avila Lane

Grey Oaks Country Club

Naples, FL 34105)